Title: To James Madison from Isaac Cox Barnet, 5 December 1807
From: Barnet, Isaac Cox
To: Madison, James



Sir
Paris December 5th. 1807.

Referring to my respects of the 25th. & 26th. of October which were intended to go by the Revenge, but were sent to Bordeaux (Doctr. Bullus not having offered to take charge of my packet nor notified his departure), I have now the honor of transmitting to you herewith the Copy of an Accompt furnished by me to our Minister, General Armstrong, for the advances of my Deputy at Cherbourg for the use of the U: States Schooner Revenge, to which I added the legal Commission and Charges, amot. Livs. Tourns. 7944.  To this Accot. I have subjoined the Duplicate Receipt of the Commander and Purser of said Schooner, and do most respectfully pray you to cause the acknowledgement of it to be made to me as cancelling the charge against me in the Account rendered or to be rendered by the Minister of the U. States for the amount of his order in my favour.
I have taken the liberty of adding to the above copies of my two Letters to Genl. Armstrong of the 12th. & 21st. Novr. with that of a Note from his Secretary, Mr. Warden, returning the Bills.  I do this, not to shew that our Minister continues to prefer the hand of his Secretary for his Consular Correspondce. but with the view Sir, to solicit of you the necessary Instructions relative to the "regular Accots. & Vouchers" which are required by the Minister before he will reimburse advances made for the Accot. of the U. S.  The Bill I drew upon him expressed the object of the expenditure with the addition of Commission & Charges, and, as stated in my Letter of the 12th., I did suppose that the voucher ought to have been transmitted by me to your Department, as a sett off against my said bill.  If I had not been possessed of more than one copy of the Voucher, I must have been Kept out of the money, or have given up a Document which in Case of accident would have been necessary to cancelling the charge against me, a charge established by my own Letter & receipt for payment, and if the Schooner had unfortunately been totally lost there would have been no evidence of payment made to her officers.  However, Sir, I feel happy in having had it in my power to accommodate the General and finally to succeed in satisfying the claim of Mr. Chantereyne, and I will only beg leave to add, that altho’ the Minister has thought fit to content himself with the receipt at foot of the accompt (for his acceptance) he made the payment in an order (a copy whereof is herewith sent) as my receipt of Monday 23d. Nov: shews, but he has retained the Bills notwithstanding.
With respect to the Seamen mentioned in my Letter of Octo: 26th. the Minister of the U: States (rather than descend to answering my Letters of the 7th. & 23d. Septr.) had employed the agency of a Monsr. Duval, Broker at Havre, to put them in a way to go to the U. States.  The Minister of Marine relinquished the claim for subsistance & the Seamen were released, but upon being proposed to the Master of the American Ship Arno and questioned about their Citizenship, George Bridge was found to be an Englishman and put in prison by order of the Minister of Marine: And Thos. Thomas, shipt in the Arno which sailed for Caen on the 27 Ulto.  I have the honor to be very respectfully Sir, Your most obedient & very humble Servant

I. Cox Barnet

